t c summary opinion united_states tax_court robert thomas walters petitioner v commissioner of internal revenue respondent docket no 22282-05s filed date robert thomas walters pro_se catherine s tyson for respondent foley judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure case the issue for decision is whether petitioner is entitled to deductions for car and truck expenses relating to background petitioner operated a home remodeling business rtw contracting he frequently drove to numerous job sites in his truck which he used primarily for business purposes petitioner maintained job worksheets on which he recorded the date job site location names of employees working at the site work performed and total number of miles petitioner drove to and from the site on hi sec_2002 schedule c profit or loss from business petitioner deducted car and truck expenses of dollar_figure based on the standard mileage rate of cents per mile for big_number business miles on date respondent issued petitioner a notice_of_deficiency denying due to lack of substantiation petitioner’s deduction on date while residing in st louis missouri petitioner filed his petition with the court discussion sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business pursuant to sec_274 however certain business_expenses are subject_to stricter substantiation requirements sec_274 provides that no deduction shall be allowed with respect to any listed_property defined in sec_280f unless the taxpayer substantiates the amount of the expense the time and place of the use of the property the business_purpose of the expense and the business relationship to the taxpayer of the property used a taxpayer may opt to use the standard mileage rate to calculate his business_expense mileage deduction sec_1_274-5 income_tax regs this method does not however relieve the taxpayer of the requirement to substantiate the business mileage and the business_purpose of each use id petitioner’s truck is a passenger_automobile which is listed_property pursuant to sec_280f and a petitioner contends that his job worksheets listing a total of big_number miles and his truck log listing an additional big_number miles properly account for all of hi sec_2002 business mileage respondent concedes that the job worksheets meet the requirements of sec_274 but contends that the additional mileage set forth in petitioner’s truck log does not meet the requirements of sec_274 petitioner contends that the truck log supplements the job worksheets the truck log however does not provide any information relating to the places to which petitioner drove or the business_purpose for the trips moreover the truck log is not credible_evidence when questioned about miles he allegedly drove on thanksgiving petitioner admitted that the entry was probably a mistake in short petitioner has not met the substantiation requirements of sec_274 sec_1_274-5t temporary income_tax regs fed reg date provides that a taxpayer shall not be allowed a deduction based on approximation or the taxpayer’s unsupported testimony accordingly we hold that petitioner is entitled to a mileage deduction limited to the miles set forth on the job worksheets contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
